Upon the record before us the plaintiff has not made a satisfactory showing of irreparable damage such as would warrant granting the drastic relief of temporary injunction. To grant it may result in such damage to the defendant that even a determination in its favor after trial would not remedy. Defendant has stated in open court that it would withdraw the pending motion addressed to the complaint and join issue immediately. Both parties have stated they are prepared to go to trial at once. Order unanimously reversed and the motion for a temporary injunction denied. Settle order on notice in which provision is made for the withdrawal of the motion addressed to the complaint, and the dates for joinder of issue and for trial fixed. Concur — Botein, J. P., Rabin, Frank, Yalente and Bergan, JJ.